DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gower (US 2008/0034148).

As to claim 1, Gower discloses a method, comprising: 
monitoring a status of one or more parameters of a memory device (¶0029); 
receiving, at a first register of the memory device and from a source external to the memory device, an indication of a configuration for reporting the status of the memory device (¶0033); 
determining a parameter of the one or more parameters associated with the status of the memory device based at least in part on monitoring the status of the one or more parameters of the memory device and the configuration for reporting the status of the memory device (¶0064); and 
writing a value indicative of the parameter associated with the status of the memory device to a second register of the memory device that is configured to be read by the source external to the memory device (¶0079).

As to claim 2, Gower discloses the method of claim 1, wherein receiving the indication of the configuration for reporting the status of the memory device comprises: receiving an indication of a sensitivity level for triggering an alarm associated with reporting the status of the memory device (¶0037).

As to claim 3, Gower discloses the method of claim 1, wherein receiving the indication of the configuration for reporting the status of the memory device comprises: receiving an indication of an action for responding to an alarm associated with the status of the memory device (¶0037).

As to claim 4, Gower discloses the method of claim 1, wherein receiving the indication of the configuration for reporting the status of the memory device comprises: receiving an indication of a type of indicator to use to report the status of the memory device (¶0057).

As to claim 5, Gower discloses the method of claim 4, wherein the type of indicator comprises a flag associated with a status of the parameter, or a code associated with a condition for the parameter associated with the status of the memory device (¶0064).

As to claim 6, Gower discloses the method of claim 1, wherein receiving the indication of the configuration for reporting the status of the memory device comprises: receiving an indication of one or more subsystems of the memory device for which to report the status of the memory device (¶0041).

As to claim 7, Gower discloses the method of claim 6, further comprising: determining one or more other parameters associated with the status of the one or more subsystems based at least in part on monitoring the status of the memory device and the configuration for reporting the status of the memory device; and writing a respective value indicative of each of the one or more other parameters to the second register of the memory device, wherein the parameter and the one or more other parameters each comprise an indicator of a status for a respective subsystem of the one or more subsystems of the memory device (¶0065).

As to claim 8, Gower discloses the method of claim 6, further comprising: writing a code indicative of an error of a subsystem of the one or more subsystems of the memory device to the second register based at least in part on monitoring the status of the memory device and the configuration for reporting the status of the memory device, wherein the parameter associated with the status of the memory device comprises the code indicative of the error (¶0065).

As to claim 9, Gower discloses the method of claim 6, further comprising: writing a value indicative of a level of wear of a subsystem of the one or more subsystems of the memory device to the second register based at least in part on monitoring the status of the memory device and the configuration for reporting the status of the memory device, wherein the parameter associated with the status of the memory device comprises the value indicative of the level of wear of the subsystem (¶0037).

As to claim 10, Gower discloses the method of claim 1, further comprising: writing an indication of a recommended action to the second register based at least in part on writing the value indicative of the parameter associated with the status of the memory device to the second register.

As to claim 11, Gower discloses the method of claim 1, further comprising: activating at least a portion of the monitoring based at least in part on the configuration for reporting the status of the memory device (¶0032).

As to claim 12, Gower discloses an apparatus, comprising: 
a first register configured to receive, from a source external to the apparatus, an indication of a configuration for reporting a status of the apparatus (¶0033 & ¶0079), 
a second register configured to receive one or more parameters associated with the status of the apparatus and configured to be read by the source external to the apparatus, and a monitoring component configured to (¶0059): 
monitor the status of one or more parameters of the apparatus (¶0029); 
determine a parameter of the one or more parameters associated with the status of the apparatus based at least in part on monitoring the status of the apparatus and the configuration for reporting the status of the apparatus (¶0064); and 
write a value indicative of the parameter associated with the status of the apparatus to the second register (¶0079).

As to claim 13, Gower discloses the apparatus of claim 12, wherein the first register is further configured to: receive, via the configuration for reporting the status of the apparatus, an indication of one or more subsystems of the apparatus for which to report the status of the apparatus (¶0083).

As to claim 14, Gower discloses the apparatus of claim 13, wherein the monitoring component is further configured to: determine one or more other parameters associated with the status of the one or more subsystems based at least in part on monitoring the status of the apparatus and the configuration for reporting the status of the apparatus; and write respective values indicative of each of the one or more other parameters to the second register of the apparatus, wherein the parameter and the one or more other parameters each comprise an indicator of a type of a status for a respective subsystem of the one or more subsystems of the apparatus (¶0083).

As to claim 15, Gower discloses the apparatus of claim 13, wherein the monitoring component is further configured to: write a code indicative of an error of a subsystem of the one or more subsystems of the apparatus to the second register based at least in part on monitoring the status of the apparatus and the configuration for reporting the status of the apparatus, wherein the parameter associated with the status of the apparatus comprises the code indicative of the error (¶0065).

As to claim 16, Gower discloses the apparatus of claim 13, further comprising: writing a value indicative of a level of wear of a subsystem of the one or more subsystems of the apparatus to the second register based at least in part on monitoring the status of the apparatus and the configuration for reporting the status of the apparatus, wherein the parameter associated with the status of the apparatus comprises the value indicative of the level of wear of the subsystem (¶0037).

As to claim 17, Gower discloses the apparatus of claim 12, wherein the first register and the second register each comprise a mode register of the apparatus (¶0053).

As to claim 18, Gower discloses a method, comprising: 
identifying, at a first device, a configuration for reporting a status of a memory device (¶0064); 
writing, to a first register of the memory device, an indication of the configuration for reporting the status of the memory device (¶0059); and 
reading, from a second register of the memory device, a value indicative of a parameter associated with the status of the memory device based at least in part on writing the indication of the configuration for reporting the status of the memory device to the first register (¶0059).

As to claim 19, Gower discloses the method of claim 18, further comprising: transmitting, to a second device, an indication of the parameter associated with the status of the memory device based at least in part on reading the value indicative of the parameter associated with the status of the memory device (¶0068).

As to claim 20, Gower discloses the method of claim 18, wherein writing the indication of the configuration for reporting the status of the memory device comprises: writing an indication of a sensitivity level for triggering an alarm associated 4 with reporting the status of the memory device (¶0037).

As to claim 21, Gower discloses the method of claim 18, wherein writing the indication of the configuration for reporting the status of the memory device comprises: writing an indication of an action for responding to an alarm associated with the status of the memory device (¶0037).

As to claim 22, Gower discloses the method of claim 18, wherein writing the indication of the configuration for reporting the status of the memory device comprises: writing an indication of one or more subsystems of the memory device for which to report the status of the memory device (¶0083).

As to claim 23, Gower discloses the method of claim 22, wherein writing the indication of the configuration for reporting the status of the memory device comprises: writing an indication of a type of indicator to use to report the status of the memory device (¶0057).

As to claim 24, Gower discloses the method of claim 22, wherein writing the indication of the configuration for reporting the status of the memory device comprises: writing an indication to report the status of the memory device using a code for the parameter associated with the status of the memory device, wherein the code comprises a value indicative of a level of wear of a subsystem of the one or more subsystems of the memory device or a code indicative of an error of the subsystem of the one or more subsystems of the memory device (¶0037).

As to claim 25, Gower discloses the method of claim 18, wherein: writing the indication of the configuration for reporting the status of the memory device is based at least in part on a boot event for the memory device (¶0092).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prior art Shegal (US 10,573,397) discloses wherein  a non-volatile memory circuit, peripheral circuitry generates programming voltages based on parameter values. If parameter values are incorrectly translated into programming voltages, data may be over-programmed, resulting in high bit error rates (BERs). The memory system can monitor the error rates using memory cell voltage distributions for different portions of the memory and look for signatures of such incorrect implementation. For example, by monitoring the BER along word lines that are most prone to error due to incorrectly implemented programming parameters, the memory system can determine if the programming parameters for the corresponding portion of a memory device indicate such anomalous behavior (Abstract).
Prior art Shedel (US 2010/0169536) discloses a method for obtaining memory status for a guest operating system; and adjusting, based on the obtained memory status, an amount of guest physical addresses reported to a memory manager of the guest operating system (¶0002).
Prior art Lastras-Montano (US 2009/0063896) discloses wherein a functions that may reside local to the memory subsystem and/or hub device include write and/or read buffers, one or more levels of memory cache, local pre-fetch logic, data encryption/decryption, compression/decompression, protocol translation, command prioritization logic, voltage and/or level translation, error detection and/or correction circuitry, data scrubbing, local power management circuitry and/or reporting, operational and/or status registers, initialization circuitry, performance monitoring and/or control, one or more co-processors, search engine(s) and other functions that may have previously resided in other memory subsystems (¶0055).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES EHNE whose telephone number is (571)272-2471. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES EHNE/               Primary Examiner, Art Unit 2113